PER CURIAM:
5We reversed the award made to William T. Adkins under the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 901 et seq., as amended in 1972, in I.T.O. Corp. of Baltimore v. Adkins, 529 F.2d 1080 (4 Cir.1975), modified in banc, 542 F.2d 903 (4 Cir.1976).* Thereafter, the Supreme Court of the United States granted a writ of certiorari, vacated our judgment *648and remanded the cause “for further consideration in light of Northeast Marine Terminal Co., Inc. v. Caputo, 432 U.S. 249, 97 S.Ct. 2348, 53 L.Ed.2d 320 (1977).” 432 U.S. -, 97 S.Ct. 2967, 53 L.Ed.2d 1088 (1977).
Upon reconsideration, we are persuaded that the award to Adkins must be sustained because he satisfied both the status and situs requirements of the 1972 amendments to the Act, as interpreted in Northeast Marine, at the time that he was injured. We adhere to our view, however, that the Director, Office of Workers’ Compensation Programs, Department of Labor, is not a proper respondent in a petition for review under 33 U.S.C. § 921(c), although upon application and for good cause shown he may be permitted to intervene therein.

AFFIRMED.


 As part of these appeals, we sustained awards to Donald D. Brown and Vernie Lee Harris by an equally divided court. Certiorari in their cases was denied. Maritime Terminals, Inc. v. Brown, — U.S.-, 97 S.Ct. 2972, 53 L.Ed.2d 1092 (1977).